Case: 11-15359   Date Filed: 01/11/2013   Page: 1 of 2

                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-15359
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 3:00-cr-00012-MCR-MD-7


UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                   versus

TAVARES CLAYBORNE,
a.k.a. Wug,

                                                          Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                    for the Northern District of Florida
                       ________________________

                             (January 11, 2013)

Before HULL, JORDAN and FAY, Circuit Judges.

PER CURIAM:
              Case: 11-15359     Date Filed: 01/11/2013   Page: 2 of 2

       E. Brian Lang, on behalf of Tavares Clayborne, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Clayborne’s revocation of supervised release and sentence are AFFIRMED.




                                          2